Citation Nr: 1451018	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied service connection claim for lumbar strain and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active duty for training from July 2000 to November 2000 and October 2006 to December 2006 and active duty from December 2003 to March 2005, and from January 2007 to November 2007.  The Veteran also has additional Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In March 2013, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for lumbar strain, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for lumbar strain was last denied in a January 2008 decision of the RO.

2.  The evidence received since the January 2008 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for lumbar strain.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for lumbar strain.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the issue of entitlement to service connection for lumbar strain is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2013).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records. 

Service personnel records pertaining to the Veteran were received in January 2010 after the January 2008 final RO decision.  The Board finds that these documents do not fall within the exception created by 38 C.F.R. § 3.156(c) because although these records were in existence at the time of the original denial of service connection, the new personnel records are not relevant to the issue of service connection for the Veteran's back disability.   Thus, 38 C.F.R. § 3.156(c) is not applicable.  Therefore, the issue has been correctly characterized as whether new and material evidence had been received to reopen a claim for service connection for lumbar strain.  

In May 2007, the Veteran's claim for service connection for lumbar strain was denied by the RO.  The RO confirmed and continued the denial in August 2007 and again in January 2008.  The Veteran did not file a notice of disagreement nor was new and material evidence submitted.  Instead, the Veteran filed a new claim for service connection for her back in April 2009, more than a year following notice of the January 2008 decision.  Therefore, the January 2008 and earlier RO decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim because there was no evidence of a lumbar strain in her service treatment records or medical evidence indicating a relationship between the current disability and service or evidence of a diagnosis of lumbar strain within a year of discharge from service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after January 2008] evidence bears directly and substantially upon these matters. 

Since January 2008, the Veteran has submitted records from Snell Chiropractic Clinic showing complaints of back pain as early as October 2005.  The Veteran also submitted an undated opinion from her chiropractor noting that her back and neck pain are consistent with the physical activity performed such as wearing a load bearing vest and riding in military vehicles.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for lumbar strain, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for lumbar strain, the appeal to this extent is granted.



REMAND

The Veteran reported that she received treatment at the Cleveland VA Medical Center from August 2006 to April 2007.  These records do not appear to be associated with the claims file.  VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.

It is also noted that the Veteran reported during VA treatment that she was seen at the Concord Emergency Department in January 2010.

The Board finds that a new VA examination is needed.  The November 2011 VA examination included findings of radiculopathy and a positive straight leg raising test on the right, but there was no diagnosis provided relating to radiculopathy.  The examiner should clarify whether there is a back disability which is manifested, in part, by radiculopathy.  

The Board also finds the November 2011 opinion to be inadequate because the examiner relied on the incorrect finding that the Veteran had not received treatment for her back disability for more than a year following her discharge from service.  In fact, the claims file includes an October 2005 chiropractic treatment record noting complaints of back pain within seven months of her discharge from service.  For these reasons, the Board finds that a new VA examination with an opinion is necessary before adjudication of the claim.

Finally, it is noted that the Veteran reported in July 2009 that she had low back pain since she was 18 years old while she was playing "Capture the flag" during Guard training and a much larger guardsman jumped on her and she felt her back pop.  She noted increased discomfort in 2005 while in Iraq.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from Manchester VA Medical Center since 2011 and associate them with the claims file.  

Obtain VA treatment records pertaining to treatment at the Cleveland VA Medical Center from August 2006 to April 2007 and associate them with the claims file.  

2. Request that the Veteran provide or authorize the release of any outstanding records which are relevant to her claim, to include January 2010 Concord Emergency Department records.

3.  Thereafter, schedule a VA examination to determine the nature and etiology of the Veteran's claimed back disability.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present back disabilities.  

The examiner's attention is directed to the Veteran's testimony that she hurt her back by wearing heavy protective gear during service, falling out of truck on one occasion (also noted in service treatment records), her sitting position in the vehicle while holding a weapon out the window and carrying heavy dead bodies.  She also reported during VA treatment in July 2009 that she had low back pain since she was 18 years old while she was playing "Capture the flag" during Guard training and a much larger guardsman jumped on her and she felt her back pop.  She stated that she had increased discomfort in 2005 while in Iraq.

The examiner's attention is also directed to the October 2005 chiropractic treatment record noting complaints of back pain seven months after her discharge.  In addition, the November 2011 examination report noted neurologic abnormality with respect to the L2/L3/L4 nerve roots, however, only low back pain was diagnosed. 

With respect to any currently present back disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service or a period of active duty for training.  It is noted that the Veteran was 18 years old in 2000 and she was on active duty for training from July 2000 to November 2000.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


